Title: To George Washington from Henry Knox, 29 October 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            West-point 29th October 1783
                        
                        I had the honor to receive your Excellency’s favor of the 16th instant.
                        We shall endeavor to put the troops into their Winter quarters as soon as possible—The 4th Massachusetts
                            regiment has already gone to occupy the huts built by Colonel Swift’s regiment which are in pretty good repair—The New
                            Hampshire Corps will go to morrow to Constitution Island—The remainder of the Connecticut regiment will be stationed in
                            some of the redoubts, and the 1st, 2d & 3d Massachusetts will be in barracks in the garrison except some
                            detachments at the outposts—I suppose the same reasons which induced sending the light Companies to West Chester, will
                            operate to keep them there during the Winter if the British should continue in New York.
                        The Wood party which I have mentioned to your Excellency have almost compleated the task assigned them, which
                            was two cords per man, and most of them have received their discharges—We shall be able to ascertain their precise numbers
                            before next post.
                        Sheldon’s Legion were furloughed by your Excellency to the first of August, and afterward I lengthened them
                            to the first of November—As they will not be wanted until spring if ever, perhaps it will be best to renew their furloughs
                            until the first of April next provided no general measures could be immediately taken with them.
                        The late resolve of Congress respecting a part of the engineers, have induced an anxiety in the rest to go to
                            France—Lt Colonel Villefranche & Major Rochefontaine are so urgent to go to Princetown to obtain your Excellency’s
                            permission, that I cannot refuse them especially as they represent that a detention would essentially injure them.
                        The demonstrations of the enemy to evacuate the city seem to be clearer than they were—but I know not wether
                            they are so unequivocal to decide with certainty that they will go next month as they say they shall—If this should be the
                            case, I suppose a reduction would be certain—I will thank your Excellency for the earliest information upon the subject of
                            Clothing.
                        If the enemy should go from New York in the course of next month, or if the service would admit of it—I
                            should be happy to receive your Excellency’s permission to go to Boston in the beginning of January—I mention it thus
                            early, as I understand Congress will soon move to Annapolis, in which case it is probable that your Excellency will also go
                            southward.
                        Brigadier General Greaton being totally unfit for duty by reason of sickness I have permitted him to go home,
                            General Huntington having no command has received like permission. And as most of the Connecticut officers will be in the
                            same predicament they will also receive furloughs upon the same principles as those who retired last June. I have the honor
                            to be with great respect Your Excellency’s Most Obedient servant
                        
                            H. Knox
                        
                    Enclosed are the Monthly returns